Citation Nr: 0607685	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  00-01 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The veteran had active military service from February 1964 to 
December 1967.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 1999 rating decision, and has been remanded 
on several occasions, most recently in March 2005.


FINDING OF FACT

The preponderance of evidence fails to connect the veteran's 
neck disability with his time in service.


CONCLUSION OF LAW

The criteria for service connection for a neck disability are 
not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

The veteran testified at his hearing before a decision review 
officer that during service his duties included bomb, missile 
and rocket loading which required considerable heavy lifting.  
He also indicated that he went to sick bay several times with 
back pain and some neck pain, but he did not have any 
surgery.  When asked when he first noticed symptoms of neck 
pain which incapacitated him, the veteran replied that while 
he had had arm and shoulder pain earlier, August 1999 was the 
first time he remembered any specific neck pain.

Service medical records show that the veteran was treated 
once for an unspecified back injury, but the records do not 
show any injury to the veteran's cervical spine while in 
service, and on his separation physical in December 1967, the 
medical officer found the veteran's neck, spine and other 
musculoskeletal to be normal.  

Following service, the veteran did not seek treatment for a 
cervical spine injury for several decades.  X-rays of the 
veteran's cervical spine taken in January 1999 revealed that 
the veteran had degenerative disc disease, disc space 
narrowing, and anterior osteophytes; and neurological testing 
in November 1999 showed that the veteran had some evidence of 
radiculopathy with both acute and chronic features.  At a VA 
physical therapy consult in November 1999, the veteran 
indicated that he had been having cervical pain and shoulder 
pain for the past six to seven years.

Although there is agreement that the veteran currently has a 
neck disability, the medical opinions differ as to the 
etiology of the disability.

In November 1999, the veteran's primary care physician at VA, 
Dr. Birchmore, indicated that the veteran had disc disease of 
the cervical spine with symptoms of nerve root impingement, 
which may be in part the result of lifting heavy material 
and/or injuries during service; and opined that based on the 
veteran's lack of subsequent post-service injuries or trauma, 
it appears as likely as not that his service work and/or 
injuries initiated the degenerative disease process in his 
cervical discs.  Nevertheless, in a treatment note in April 
2001, Dr. Birchmore indicated that the veteran believed that 
heavy lifting in service contributed to his current neck 
arthritis, but did not provide an opinion as to the veteran's 
contention.

In June 2001, the veteran underwent a VA examination to 
determine the etiology of his neck disability.  The examiner, 
Dr. Moots, an Associate Professor of Neurology, noted that 
the veteran had struck his head on an aircraft way and 
knocked himself unconscious while in service; however, he 
opined that a head injury without symptomatology for roughly 
25 years is unlikely to be the cause of the veteran's neck 
condition.  The service medical records confirm that in March 
1966, the veteran struck his head on the wing of an F-8 
aircraft sustaining a cut to his scalp.  He received 5 
stitches.  The note does not indicate that the veteran was 
knocked unconscious.  

In July 2003, Dr. Moots again saw the veteran, and, following 
an examination, he concluded that the fact that the veteran 
had a head injury during service does not clearly provide an 
explanation for the development of his degenerative spine 
changes many years later.  Dr. Moots opined that he did not 
consider it likely that that injury could provide a 
sufficient explanation of the veteran's current problems.  
Additionally, Dr. Moots indicated that while there is some 
evidence that repetitive lifting and straining with frequent 
bending and stooping can be factors that lead to degenerative 
spine disease, the 25 years between service and the onset of 
the veteran's neck disability makes it unlikely that 
repetitive lifting in service was the cause of the veteran's 
neck pain.

In February 2004, an opinion was requested to resolve the 
differences between the June 2001 and July 2003 VA 
examinations and the November 1999 opinion of Dr. Birchmore.  
After examining the veteran, Dr. Moots indicated that while 
the veteran is clearly limited by is neck disability, it is 
hard to postulate a connection between injuries or activities 
that occurred in the mid 60s and the problems that became 
symptomatic in the mid 90s.  After reviewing the veteran's 
claims file several months later, Dr. Moots remained 
steadfast in his opinion that given the long interval between 
his service and his neck symptomatology, it is not possible 
to establish a direct connection between his service 
activities and his neck disability.

In July 2004, the veteran submitted a letter from a private 
doctor who had treated him for his neck condition since 2003.  
The doctor noted that the veteran had been in the service 
since 1965 and that he had reported a history of lifting 
injuries from the service, but did not express an opinion as 
to the etiology of the veteran's neck condition.

While the Board may not ignore a medical opinion, it is not 
error for the Board to favor the opinion of one competent 
medical expert over that of another when the Board gives an 
adequate statement of reasons and bases; rather, it is the 
Board's duty to assess the credibility and probative value of 
evidence, and, provided that it supplies an adequate 
statement of its reasons or bases, it may assign greater 
probative weight to one medical opinion than to another.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In this case, 
Dr. Birchmore's opinion failed to address the 25 years 
between the veteran's time in service and the onset of his 
neck disability.  Furthermore, there is no indication that 
Dr. Birchmore reviewed the veteran's claims file, or relied 
on anything more than the veteran's own history of in-service 
injury in forming his opinion.  Conversely, Dr. Moots 
reviewed the veteran's claims file and his service medical 
records, and his opinions all point out that the large 
passage of time between service and the onset of the neck 
pain makes it unlikely that an inservice incident was the 
cause of the veteran's current neck disability.  Without any 
explanation of the 25 year latency, the Board finds that Dr. 
Moots' opinions are more probative; and, therefore, the 
preponderance of evidence is against the veteran's claim.  
See Maxon v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (holding that service incurrence may be 
rebutted by the absence of medical treatment of the claimed 
condition for many years following service).   As such, there 
is no reasonable doubt to be resolved in the veteran's favor, 
and his claim for service connection of a neck disability is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1991).



II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, notice was provided to the veteran in a 
letter dated in March 2005, which informed the veteran of all 
four elements required by the Pelegrini II Court as stated 
above. 

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran in March 2005 was not given prior to 
the first adjudication of the claim, it was given prior to a 
subsequent adjudication (in a September 2005 supplemental 
statement of the case).  In short, the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and ample time to respond to 
VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

VA and private treatment records, as well as the veteran's 
service medical records, have been obtained and associated 
with the claims file.  Additionally, the veteran has been 
provided with several VA examinations of his neck disability 
(the reports of which have been reviewed and associated with 
the claims file); and the veteran testified before a decision 
review officer in March 2000.  

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, 
the veteran is not prejudiced by the Board's adjudication of 
his claims.



ORDER

Service connection for a neck disability is denied.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


